DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 12 April 2022 are accepted by the Examiner.

Priority
Application 17/719,346, filed 04/12/2022 is a continuation of 17/013,439, filed 09/04/2020, now U.S. Patent #11301469; 17/013,439, is a continuation of 15/681294, filed 08/18/2017, now U.S. Patent #10795887; 15681294 is a continuation in part of 15/650658, filed 07/14/2017, now U.S. Patent #10521430; 15/650658 Claims Priority from Provisional Application 62,528,903, filed 07/05/2017 15/650,658 Claims Priority from Provisional Application 62,418,246, filed 11/06/2016.

This Office Action is Non-Final.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent #11301469; and claims 1, 8 and 15 of U.S. Patent No. US 10521430 and Claims 1, 9 and 18 of U.S. Patent No. 10/795,887. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application are obvious variant of claims 1, 8 and 15 of U.S. Patent No. US 10521430 and Claims U.S. Patent No. 1, 9 and 18 of 10/795,887.  

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10 and 17 of U.S. Patent #11301469; and claims 2, 9 and 16 of U.S. Patent No. US 10521430 and 2, 10 and 19 of 10/795,887. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 10 and 17 of the instant application are obvious variants of claims 2, 9 and 16 of U.S. Patent No. 10521430 and claims 2, 10 and 19 of U.S. Patent No. 10/795,887.    

Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12 and 19 of U.S. Patent #11301469; and claims 3, 10 and 17 of U.S. Patent No. US 10/521,430 and 2, 10 and 19 of 10/795,887. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 10 and 17 of the instant application are obvious variants of claims 3, 10 and 17 of U.S. Patent No. 10/521,430 and claims 4, 11 and 20 of U.S. Patent No. 10/795,887.  

Claims 6, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 13 and 20 of U.S. Patent #11301469; and claims 4, 11 and 18 of U.S. Patent No. US 10/521,430 and 5, 10 and 19 of 10/795,887. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 13 and 20 of the instant application are obvious variants of claims 4, 12 and 17 of U.S. Patent No. 10/521,430 and claims 5 and 12 of U.S. Patent No. 10/795,887.  

The following table shows the claims in the instant application No. 17/719,346, that are rejected by corresponding claims in U.S. Patent No. 11,301,469 and U.S. Patent No. 10,521,430.  



Claims Comparison Table


U.S. Patent No. 10/521,430
Application No. 17/719,346
U.S. Patent No. 
11,301,469
1. A method for dynamically selecting query execution operators, comprising: at a computing device having one or more processors, volatile memory, and non-volatile memory, executing one or more programs to retrieve data from a database, including: receiving a query; parsing the query to form a query execution tree; compiling the query execution tree to form a first executable plan that includes a plurality of in-memory operators that execute within the volatile memory without swapping to the non-volatile memory; initiating execution of the first executable plan including the plurality of in-memory operators; for each operator of the plurality of in-memory operators: determining if there is insufficient memory to complete execution of the respective in-memory operator; in accordance with a determination that there is insufficient memory to complete execution of the respective in-memory operator: aborting execution of the first executable plan; recompiling the query execution tree to form a second executable plan that includes a plurality of spooling operators instead of the in-memory operators, wherein each of the spooling operators executes within a respective fixed volatile memory budget and is configured to swap to non-volatile memory according to the respective fixed volatile memory budget; and executing the second executable plan, including the plurality of spooling operators, to identify a set of results from the database that is responsive to the query; and in accordance with a determination that there is sufficient memory to complete execution of the respective in-memory operator, executing the first executable plan to identify the set of results from the database that is responsive to the query; and returning the set of results.
1. A method for dynamically selecting query execution operators, comprising:
at a computing device having one or more processors, volatile memory, and nonvolatile memory, executing one or more programs to retrieve data from a database, including:
compiling a query execution tree for a query to form a first executable plan that
includes a plurality of in-memory operators that execute within the volatile memory without
swapping to the non-volatile memory;
initiating execution of the first executable plan, including initiating execution of a first
plurality of in-memory operators in the first executable plan to run in parallel;
while executing a first in-memory operator of the first plurality of in-memory
operators, detecting insufficient memory to complete execution of the first in-memory
operator; and
in response to detecting insufficient memory to complete execution of the first in memory operator:
aborting execution of the first executable plan;
recompiling the query execution tree to form a second executable plan that
retains the first in-memory operator, but schedules the first in-memory operator to execute
not in parallel with the other in-memory operators of the first plurality of in-memory
operators, according to estimated available volatile memory;
executing the second executable plan to identify a set of results from the
database that is responsive to the query; and
returning the set of results.
1. A method for dynamically selecting query execution operators, comprising: at a computing device having one or more processors, volatile memory, and non-volatile memory, executing one or more programs to retrieve data from a database, including: receiving a query; parsing the query to form a query execution tree; compiling the query execution tree to form a first executable plan that includes a plurality of in-memory operators that execute within the volatile memory without swapping to the non-volatile memory; initiating execution of the first executable plan, including initiating execution of a first plurality of in-memory operators in the first executable plan to run in parallel; while executing a first in-memory operator of the first plurality, detecting insufficient memory to complete execution of the first in-memory operator; and in response to detecting insufficient memory to complete execution of the first in-memory operator: aborting execution of the first executable plan; recompiling the query execution tree to form a second executable plan that replaces the first in-memory operator with a first spooling operator, wherein the first spooling operator executes within a fixed volatile memory budget and is configured to swap to non-volatile memory according to the fixed volatile memory budget; recompiling the query execution tree to form a third executable plan that retains the first in-memory operator, but schedules the first in-memory operator to execute not in parallel with the other in-memory operators of the first plurality; selecting a final executable plan to be the second executable plan or the third executable plan, according to estimated available volatile memory; executing the final executable plan to identify a set of results from the database that is responsive to the query; and returning the set of results. 
2. The method of claim 1, wherein recompiling the query execution tree includes replacing the respective in-memory operator with a corresponding spooling operator in the second executable plan, and wherein the second executable plan includes one or more in-memory operators.
2. The method of claim 1, wherein: recompiling the query execution tree is further based on analyzing historical information that includes execution statistics of the first in-memory operator and/or similar in-memory operators.


3. The method of claim 1, wherein forming the second executable plan further replaces a second in-memory operator of the first plurality of in-memory operators with a second spooling operator.

3. The method of claim 1, wherein forming the second executable plan further replaces a second in-memory operator of the first plurality with a second spooling operator.
3. The method of claim 1, wherein aborting execution of the first executable plan includes: identifying a first portion of the query execution tree that has completed execution before the detection of insufficient memory; and storing intermediate results corresponding to the first portion; wherein recompiling the query execution tree comprises recompiling all of the query execution tree except the first portion; and wherein executing the second executable plan includes reusing the stored intermediate results.
5. The method of claim 1, wherein aborting execution of the first executable plan includes: identifying a first portion of the first executable plan that has completed execution before the detection of insufficient memory; and storing intermediate results corresponding to the first portion; wherein executing the second executable plan includes reusing the stored intermediate results.
5. The method of claim 1, wherein aborting execution of the first executable plan includes: identifying a first portion of the first executable plan that has completed execution before the detection of insufficient memory; and storing intermediate results corresponding to the first portion; wherein executing the final executable plan includes reusing the stored intermediate results.
4. The method of claim 3, wherein data storage for the first executable plan is in a first format that is different from a second data storage format used by the second executable plan, and storing the intermediate results comprises transforming data from the first format to the second format.
6. The method of claim 5, wherein data storage for the first executable plan is in a first format that is different from a second data storage format used by the second executable plan, and storing the intermediate results comprises transforming data from the first format to the second format.
6. The method of claim 5, wherein data storage for the first executable plan is in a first format that is different from a second data storage format used by the final executable plan, and storing the intermediate results comprises transforming data from the first format to the second format.



Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164